BLACK, Judge.
Terrance D. Carnes appeals the order summarily denying his motion for postcon-viction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In denying Carnes’ four claims, the postconviction court rendered an order explaining how the record refuted each claim, but it did not attach the relevant portions of the record. See Fla. R.Crim. P. 3.850(d) (“In those instances when the denial is not predicated on the legal insufficiency of the motion on its face, a copy of that portion of the files and records that conclusively shows that the movant is entitled to no relief shall be attached to the order.”); Gatlin v. State, 24 So.3d 743, 745 (Fla. 2d DCA 2009). Accordingly, we reverse and remand with directions to the postconviction court to attach the portions of the record that refute Carnes’ claims.
Reversed and remanded with directions.
ALTENBERND and WALLACE, JJ., Concur.